Citation Nr: 0802655	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-24 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge via video conference.  A transcript of the 
hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify provide 
notification when further action is required on the part of 
the veteran.  


REMAND

The veteran asserts that service connection for asbestosis is 
warranted because he was exposed to asbestos while on active 
duty, was treated for lung problems during service, and did 
not have any post-service asbestos exposure.  

The veteran contends that his first exposure to asbestos 
occurred at Lackland Air Force Base where the siding on the 
barracks was made from asbestos.  The veteran testified, 
however, that his research revealed that the asbestos used in 
those barracks was not harmful.  Instead, the veteran asserts 
that he believes he was exposed to harmful asbestos when he 
was stationed at Kunsan Air Force Base in Korea.  He asserts 
that the barracks were being rebuilt and, although he did not 
live in those particular barracks, all of the barracks 
surrounding his were demolished and created a large amount of 
dust that covered everything, including his clothes and his 
bed.  

The evidence does not show, nor does the veteran allege, that 
he had an occupation during service with higher incidents of 
asbestos exposure.  See M21-1, Part VI, par. 7.21(b)(1).  
Indeed, the veteran's service personnel records show his 
military occupational specialty was a policeman.  Instead, as 
noted, the veteran's argument is based upon indirect exposure 
from the demolition of barracks he believed were insulated 
with asbestos.  

In support of his claim, the veteran points to service 
medical records which show he was treated for lung problems 
during service.  Service medical records show that, in March 
1962, the veteran was admitted to the hospital after 
complaining of chest pain and difficulty breathing that 
started two hours earlier while he was on guard duty.  A 
chest X-ray revealed calcified nodes in the right hilar 
region with no evidence of acute process.  The diagnosis was 
an undetermined viral infection.  The veteran was given 
medication and released to duty.  The service medical records 
are negative for any subsequent complaints, treatment, or 
findings involving a lung disorder.  However, a chest X-ray 
conducted at the veteran's June 1965 separation examination 
revealed calcifications in the right hilar region.  

The first time the veteran is shown to have a diagnosis of 
asbestosis is in September 2000.  At that time, a chest X-ray 
revealed bilateral interstitial fibrosis that was determined 
to be consistent with asbestosis and bilateral pleural 
disease consistent with asbestos-related disease.  In 
February 2004, a Dr. C.L.J. evaluated the veteran and noted 
that he had a history of asbestos exposure from 1962 through 
1982 working as a laborer and had been short of breath for 
the past 35 years.  Dr. C.L.J. noted the findings of the 
September 2000 chest X-ray and reported that pulmonary 
function tests revealed a moderate obstructive defect with a 
severe diffusion defect.  Dr. C.L.J. stated that, based on 
the veteran's industrial history, abnormal chest X-ray, and 
pulmonary function, he believed beyond a reasonable medical 
doubt that the veteran has evidence of asbestos-related lung 
disease.  

As noted, the veteran asserts that he did not have any post-
service asbestos exposure; however, the Board notes the 
veteran testified that his post-service employment included 
working for a pipe company that manufactured plastic pipes 
and a company that refined aluminum ore.  See May 2006 DRO 
hearing transcript; May 2007 video conference hearing 
transcript; see also February 2004 private medical record 
from Dr. C.L.J.  The evidence also shows the veteran stopped 
smoking more than 12 years ago, but used to smoke a half pack 
of cigarettes a day for 8 years.  See February 2004 private 
medical record from Dr. C.L.J.  

In claims of service connection for asbestosis or other 
asbestos-related diseases, VA must analyze the veteran's 
claim under the guidelines set forth in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, para. 7.21 (January 31, 1997).  See Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  These provisions were recently 
rescinded and are now found at M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, which was effective from December 13, 
2005.  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty, Vet. App. at 432. 

The veteran's service medical records reflect the veteran was 
shown to have calcifications in his lungs during service and 
at separation, and there is a medical statement which 
indicates that the veteran's current asbestosis may be 
associated with his service.  Although the record contains a 
medical opinion addressing the veteran's current diagnosis of 
asbestosis, that opinion in equivocal, at best, in terms of 
establishing a nexus between the veteran's current diagnosis 
and his military service, because Dr. C.L.J. reported the 
veteran was exposed to asbestos both during and after his 
military service.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992).  A medical opinion is required to determine 
whether the veteran's condition is related to exposure to 
asbestos in service or post-service.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Therefore, this case is REMANDED to the RO for the following 
development:

1.  Take appropriate action to develop 
evidence of the veteran's asbestos 
exposure before, during, and after his 
active service, to specifically include 
seeking information as to whether any 
barracks at Kunsan Air Force Base during 
the period from July 1961 to July 1965 
were constructed of materials containing 
asbestos.

2.  Thereafter, the veteran should be 
afforded a VA examination by a pulmonary 
specialist to determine the current nature 
and likely etiology of his lung disease.  
The claims folder must be made available 
for review by the examiner in conjunction 
with the examination.  Any indicated 
studies should be conducted.  Based on the 
examination and review of the record, the 
examiner should provide a medical opinion 
as to whether the veteran, at least as 
likely as not, has any lung disability due 
to asbestos exposure.  If it is found that 
the veteran does have asbestos-related 
disability, the examiner should further 
opine whether such disability is, at least 
as likely as not, related to asbestos 
exposure in service.  The examiner should 
specifically comment upon the role of 
post-service asbestos exposure and should 
address Dr. C.L.J.'s February 2004 
opinion.  The examiner must explain the 
rationale for all opinions given. 

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



